 1

 2

 3

 4                               UNITED STATES DISTRICT COURT

 5                                      DISTRICT OF NEVADA
 6
                                                   ***
 7    TODD P. EVANS, an individual,                  Case No. 3:19-cv-00464-LRH-WGC

 8                                         Plaintiff, ORDER

 9           v.

10    LANDER COUNTY HOSPITAL DISTRICT
      d/b/a BATTLE MOUNTAIN GENERAL
11    HOSPITAL; and DOES 1 through 100,
      inclusive,
12
                                         Defendant.
13

14          Defendant, Lander County Hospital District, d/b/a Battle Mountain General Hospital,
15   moved this court to strike allegations of punitive damages from plaintiff, Todd P. Evans’
16   Complaint. ECF No. 8. Plaintiff submitted a non-opposition to the defendant’s motion, agreeing
17   to strike the following paragraphs contained in ECF No. 1: paragraphs 32, 45, and 53, and
18   paragraph c in the prayer for relief. ECF No. 9. Defendant has not filed any reply disputing that
19   the above listed paragraphs contain the offending language.
20          Based on the plaintiff’s non-opposition and pursuant to the court’s local rules, the court
21   hereby GRANTS defendant’s motion to strike (ECF No. 8). The plaintiff should file an amended
22   complaint within 30 days from the date of this Order.
23

24          IT IS SO ORDERED.
25          DATED this 18th day of November, 2019.
26

27                                                        LARRY R. HICKS
                                                          UNITED STATES DISTRICT JUDGE
28
                                                      1
